DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 3/17/2021, 3/29/2022, 8/2/2022, and 9/13/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gidon (US 2009/0302407 A1).
In regard to claim 1, Gidon discloses a filter (page 3, section [0058] – page 3, section [0064], Figures 6A,B) comprising: a stepped medium (page 3, sections [0058-0064], Figure 6B, “d1”) comprising: a first pillar forming a first channel (Figure 6B, “e1”), and a second pillar forming a second channel (Figure 6B, “f1”); a mirror disposed on the stepped medium (Figure 6B, “m2”); and a monolithic spacer disposed on a stepped surface of the mirror (Figure 6B, “d2”).  
Regarding claim 3, Gidon discloses wherein the stepped medium is stepped along a single axis (page 2, section [0049], Figure 3).  
Regarding claim 4, Gidon discloses wherein the stepped medium is stepped along multiple axes (page 2, section [0049], Figure 3).  
Regarding claim 5, Gidon discloses wherein the monolithic spacer comprises: a hydrogenated silicon based spacer, an oxide based spacer, a germanium based spacer, a silicon germanium based spacer, or a polymer spacer (page 3, section [0059], re: titanium dioxide).  
Regarding claim 6, Gidon discloses wherein the monolithic spacer comprises: a first surface that is stepped and is at an interface with the stepped surface of the mirror, and a second surface that is flat (Figure 6B, “d2”).  
Regarding claim 7, Gidon discloses wherein the monolithic spacer has a refractive index that is greater than 1.5 (page 3, section [0059], Figure 8, “d2,” re: refractive index of titanium dioxide = 2.6142 [www.refractiveindex.info]).  
In regard to claim 8, Gidon discloses a filter (page 3, section [0058] – page 3, section [0064], Figures 6A,B) comprising: a stepped medium (page 3, sections [0058-0064], Figure 6B, “d1”) comprising: a first pillar forming a channel and disposed at a first edge of the filter (Figures 3 & 6B, “e1,” re: left side), and a second pillar forming the channel and disposed at a second edge of the filter (Figures 3 & 6B, “g1,” re: right side); and a monolithic spacer disposed between the first pillar and the second pillar (Figure 6B, “d2”).  
Regarding claim 9, Gidon discloses wherein the stepped medium further comprises: two or more other pillars forming two or more other channels, the two or more other pillars being between the first pillar and the second pillar (Figure 6B, “e1, f1, g1”).  
Regarding claim 10, Gidon discloses wherein the monolithic spacer is disposed on a stepped surface above the two or more other pillars (Figure 6B, “d2”).  
Regarding claim 11, Gidon discloses said filter comprising: a mirror disposed on the stepped medium (Figure 6B, “m2”).  
Regarding claim 12, Gidon discloses said filter comprising: a mirror disposed on the monolithic spacer (Figure 6B, “m3”).  
Regarding claim 13, Gidon discloses wherein the stepped medium is formed from a material that includes one or more of: a tantalum based medium material, a niobium based medium material, a silicon dioxide based medium material, an oxide based medium material, a III-V semiconductor based medium material, a gallium phosphide based medium material, a germanium based medium material, germanium silicon based medium material, a dielectric based medium material, a polymer based medium material, a nitride based medium material, a phosphide based medium material, or a carbide based medium material (page 3, section [0059], re: titanium dioxide).    
In regard to claim 15, Gidon discloses a filter (page 3, section [0058] – page 3, section [0064], Figures 6A,B) comprising: a substrate (Figure 6B, “1”); a stepped medium (page 3, sections [0058-0064], Figure 6B, “d1”) comprising: a first pillar forming a first channel (Figure 6B, “e1”), and a second pillar forming a second channel (Figure 6B, “f1”); and a mirror disposed on the stepped medium (Figure 6B, “m2”).  
Regarding claim 16, Gidon discloses said filter comprising: a monolithic spacer disposed on a stepped surface of the mirror (Figure 6B, “d2”).  
Regarding claim 17, Gidon discloses wherein the stepped medium further comprises: two or more other pillars forming two or more other channels (Figure 6B, “e1, f1, g1,” re: repeated).  
Regarding claim 18, Gidon discloses wherein the mirror includes one or more of: a metal mirror layer, or a dielectric mirror layer (page 3, section [0059], re: silver).  
Regarding claim 19, Gidon discloses said filter comprising: a different substrate deposited over the mirror (Figure 6B, “d3”).  
Regarding claim 20, Gidon discloses wherein the stepped medium (Figure 6B, “d1”) is deposited on the substrate (Figure 6B, “1”).

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 2: a filter as claimed, specifically wherein the second channel is inactive.  
The prior art fails to teach a combination of all the claimed features as presented in claim 14: a filter as claimed, specifically wherein the spacer is at least one of: a gaseous spacer, or a liquid spacer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 15, 2022